Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 18 of U.S. Patent No. 10,325,304 in view of Stoll et al (US 2013/0311323) (“Stoll”). 

Claim 1: US 10,325,304 claims a non-transitory machine-readable storage medium embodying instructions that, when executed by a machine, cause the machine to perform operations, the operations comprising (claim 18 lines 1-3): 
providing one or more search results to a client device in response to a search query from the client device, the search query including one or more keywords (claim 18 lines 4-6); 
receiving, from the client device, input regarding an item included in the one or more search results provided in response to the search query (claim 18 lines 7-9); 
in response to receiving the input regarding the item, determining an alternative item recommendation for the item using the one or more keywords of the search query (claim 18 lines 10-11), . . . and;  
providing, to the client device for presentation, information regarding the alternative item recommendation (claim 18 lines 36-17).  
US 10,325,304 fails to explicitly disclose a non-transitory machine-readable storage medium embodying instructions that, when executed by a machine, cause the machine to (para [0013] lines 1-17) comprising: . . . determining an alternative item recommendation for the item using the one or more keywords of the search query, wherein the alternative item recommendation is selected based on a specificity of the search query (para [0089] lines 1-18 where “monitor” (line 10) discloses claimed [keyword], and “acceptable alternatives are determined by allowing a percentage variance from the requested value” (lines 7-9) discloses claimed [wherein the alternative item recommendation is selected based on a specificity of the search query]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Stoll into the invention of US 10,325,304. One of ordinary skill in the art would have been motivated to do so because Stoll teaches: 
In accordance with some implementations, a method for enabling a user to pre-establish intent is disclosed. Allowing a user of a system to pre-establish intent results in a significantly improved user experience, as a user can establish products/services the user wants (para [0006] lines 1-5). 

In addition, one of ordinary skill in the art would have been motivated to do so because using a non-transitory machine-readable storage medium embodying instructions that when executed by a machine to cause the machine to perform operations is an efficient and practical way to implement a recommended item service, and would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.


Claim 9: US 10,325,304 claims a computer-implemented method comprising: 
receiving, at a client device, one or more search results communicated to the client device . . . in response to a search query from the client device, the search query including one or more keywords (claim 1 lines 1-5); 
communicating, from the client device . . . , an identification of an item selected from the one or more search results (claim 1 lines 6-8); 
receiving, at the client device, information regarding an alternative item recommendation for the item, the alternative item recommendation having been selected by the server device using the search query (claim 1 lines 9-17), . . . ; and 
presenting, via the client device, the information regarding the alternative item recommendation (claim 1 lines 38-40).  
US 10,325,304 fails to explicitly disclose receiving, at the client device, information regarding an alternative item recommendation for the item, the alternative item recommendation having been selected by the server device using the search query, wherein the alternative item recommendation is selected based on a specificity of the search query. However, Stoll does teach receiving, at the client device, information regarding an alternative item recommendation for the item, the alternative item recommendation having been selected by the server device using the search query, wherein the alternative item recommendation is selected based on a specificity of the search query (para [0089] lines 1-18 where “acceptable alternatives are determined by allowing a percentage variance from the requested value” (lines 7-9) discloses claimed [wherein the alternative item recommendation is selected based on a specificity of the search query]; see also fig 1 elements 102-1, 110, 116, and 120). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Stoll into the invention of US 10,325,304. One of ordinary skill in the art would have been motivated to do so because Stoll teaches: 
In accordance with some implementations, a method for enabling a user to pre-establish intent is disclosed. Allowing a user of a system to pre-establish intent results in a significantly improved user experience, as a user can establish products/services the user wants (para [0006] lines 1-5). 

In addition, it would have been recognized that applying the known technique of receiving, at the client device, information regarding an alternative item recommendation for the item, the alternative item recommendation having been selected by the server device using the search query, wherein the alternative item recommendation is selected based on a specificity of the search query, as taught by Stoll, to the teachings of US 10,325,304, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 13: US 10,325,304 claims a computer system comprising (claim 10 line 1): one or more processors (claim 10 lines 25-26); and one or more machine-readable storage media storing instructions that, when used by the one or more processors, cause the one or more processors to (claim 18 lines 1-3): 
provide one or more search results to a client device in response to a search query from the client device, the search query including one or more keywords (claim 10 lines 2-4); 
receive, from the client device, input regarding an item included in the one or more search results provided in response to the search query (claim 10 lines 5-7); 
(claim 10 lines 25-30), . . . ; and 
provide, to the client device for presentation, information regarding the alternative item recommendation (claim 10 lines 31-34).  
US 10,325,304 fails to explicitly disclose one or more processors; and one or more machine-readable storage media storing instructions that, when used by the one or more processors, cause the one or more processors to: . . . in response to receiving the input regarding the item, determine an alternative item recommendation for the item using the search query, wherein a level of similarity of the alternative item recommendation to the item is based on the search query. 	However, Stoll does teach one or more processors (fig 2 element 202); and one or more machine-readable storage media storing instructions that, when used by the one or more processors, cause the one or more processors to (para [0013] lines 1-17): . . . in response to receiving the input regarding the item, determine an alternative item recommendation for the item using the search query, wherein a level of similarity of the alternative item recommendation to the item is based on the search query (para [0089] lines 1-18 where “acceptable alternatives are determined by allowing a percentage variance from the requested value” (lines 7-9) discloses claimed [wherein a level of similarity of the alternative item recommendation to the item is based on the search query]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Stoll into the invention of US 10,325,304. One of ordinary skill in the art would have been motivated to do so because Stoll teaches: 
In accordance with some implementations, a method for enabling a user to pre-establish intent is disclosed. Allowing a user of a system to pre-establish intent results in a significantly improved user experience, as a user can establish products/services the user wants (para [0006] lines 1-5). 


In addition, it would have been recognized that applying the known technique of determining an alternative item recommendation for the item using the search query in response to receiving the input regarding the item, wherein a level of similarity of the alternative item recommendation to the item is based on the search query, as taught by Stoll, to the teachings of US 10,325,304, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 













Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 1-8 are directed to a non-transitory machine-readable storage medium, which is a manufacture. Therefore, claims 1-8 are directed to one of the four statutory categories of invention. Claims 9-12 are directed to a method, which is a process. Therefore, claims 9-12 are directed to one of the four statutory categories of invention. Claims 13-20 are directed to a system, which is a machine. Therefore, claims 13-20 are directed to one of the four statutory categories of invention. 

Step 2A
Claim 1:
The claim recites providing one or more search results in response to a search query, the search query including one or more keywords; receiving input regarding an item included in the one or more search results provided in response to the search query; in response to receiving the input regarding the item, determining an alternative item recommendation for the item using the one or more keywords of the search query, wherein the alternative item recommendation is selected based on a specificity of the search query; and providing information regarding the alternative item recommendation.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of providing an alternative item recommendation. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation, evaluation, judgment, opinion. 
Dependent claims 2-8 recite the same abstract ideas identified in claim 1. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1-8 recite the additional elements of a non-transitory machine-readable storage medium embodying instructions that, when executed by a machine, cause the machine to perform operations; a client device; and transmitting/receiving/processing data. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-8 are not integrated into a practical application based on the same analysis as for claim 1 above. 

Claim 9:
The claim recites receiving one or more search results in response to a search query, the search query including one or more keywords; communicating an identification of an item 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of providing an alternative item recommendation. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation, evaluation, judgment, opinion. 
Dependent claims 10-12 recite the same abstract ideas identified in claim 9. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 9-12 recite the additional elements of a computer, a client device, a server device, and transmitting/receiving/processing data. The computer system component steps are recited at a high-level of generality (i.e., a generic client/server computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Claim 13:
The claim recites provide one or more search results in response to a search query, the search query including one or more keywords; receive input regarding an item included in the one or more search results provided in response to the search query; in response to receiving the input regarding the item, determine an alternative item recommendation for the item using the search query, wherein a level of similarity of the alternative item recommendation to the item is based on the search query; and provide, for presentation, information regarding the alternative item recommendation.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of providing an alternative item recommendation. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation, evaluation, judgment, opinion. 
Dependent claims 14-20 recite the same abstract ideas identified in claim 13. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 13-20 recite the additional elements of a computer system comprising one or more processors and one or more machine-readable storage media storing instructions that, when used by the i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 14-20 are not integrated into a practical application based on the same analysis as for claim 13 above.

















Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
Claims 1-8 recite the additional elements of a non-transitory machine-readable storage medium embodying instructions that, when executed by a machine, cause the machine to perform operations; a client device; and transmitting/receiving/processing data. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claims 9-12 recite the additional elements of a computer, a client device, a server device, and transmitting/receiving/processing data. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claims 13-20 recite the additional elements of a computer system comprising one or more processors and one or more machine-readable storage media storing instructions that, when used by the one or more processors, cause the one or more processors to; a client device; and transmitting/receiving/processing data. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).























Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.















Claims 1-4, 8-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dicker et al (US 2003/0105682) (“Dicker”) in view of Stoll et al (US 2013/0311323) (“Stoll”). 

Claim 1: Dicker discloses . . . providing one or more search results to a client device in response to a search query from the client device (fig 11 “SEARCH” field and “GO” button adjacent to “SEARCH” field – see upper left portion of figure; see also para [0063] lines 1-6), the search query including one or more keywords (para [0172] lines 15-18 where “search terms” (line 15) discloses claimed [one or more keywords]); receiving, from the client device, input regarding an item included in the one or more search results provided in response to the search query (fig 11 element 402 where “My Recently Viewed Items” discloses claimed [input regarding an item included in the one or more search results]; see also para [0047] lines 1-15); in response to receiving the input regarding the item, determining an alternative item recommendation for the item using the one or more keywords of the search query (para [0172] lines 15-18) . . . ; and providing, to the client device for presentation, information regarding the alternative item recommendation (fig 11 element 404 and fig 12 element 500).  
Dicker fails to explicitly disclose a non-transitory machine-readable storage medium embodying instructions that, when executed by a machine, cause the machine to perform operations, the operations comprising: . . . determining an alternative item recommendation for the item using the one or more keywords of the search query, wherein the alternative item recommendation is selected based on a specificity of the search query. However, Stoll does teach a non-transitory machine-readable storage medium embodying instructions that, when executed by a machine, cause the machine to perform operations, the operations (para [0013] lines 1-17) comprising: . . . determining an alternative item recommendation for the item using the one or more keywords of the search query, wherein the alternative item recommendation is (para [0089] lines 1-18 where “monitor” (line 10) discloses claimed [keyword], and “acceptable alternatives are determined by allowing a percentage variance from the requested value” (lines 7-9) discloses claimed [wherein the alternative item recommendation is selected based on a specificity of the search query]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Stoll into the invention of Dicker. One of ordinary skill in the art would have been motivated to do so because Stoll teaches: 
In accordance with some implementations, a method for enabling a user to pre-establish intent is disclosed. Allowing a user of a system to pre-establish intent results in a significantly improved user experience, as a user can establish products/services the user wants (para [0006] lines 1-5). 

In addition, one of ordinary skill in the art would have been motivated to do so because using a non-transitory machine-readable storage medium embodying instructions that when executed by a machine to cause the machine to perform operations is an efficient and practical way to implement a recommended item service, and would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.
In addition, it would have been recognized that applying the known technique of determining an alternative item recommendation for the item using the one or more keywords of the search query, wherein the alternative item recommendation is selected based on a specificity of the search query, as taught by Stoll, to the teachings of Dicker, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 2: The cited prior art teaches the machine-readable storage medium of claim 1. Dicker fails to explicitly disclose wherein a level of similarity of the alternative item (para [0089] lines 1-18, especially “acceptable alternatives are determined by allowing a percentage variance from the requested value”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Stoll into the invention of Dicker. One of ordinary skill in the art would have been motivated to do so because Stoll teaches: 
In accordance with some implementations, a method for enabling a user to pre-establish intent is disclosed. Allowing a user of a system to pre-establish intent results in a significantly improved user experience, as a user can establish products/services the user wants (para [0006] lines 1-5). 

In addition, it would have been recognized that applying the known technique of making a level of similarity of the alternative item recommendation to the item dependent on the specificity of the search query, as taught by Stoll, to the teachings of Dicker, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 3: The cited prior art teaches the machine-readable storage medium of claim 1. Dicker fails to explicitly disclose wherein the alternative item recommendation is determined using one or more attributes of the item. However, Stoll does teach wherein the alternative item recommendation is determined using one or more attributes of the item (para [0146] lines 11-18 and para [0147] lines 1-15). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Stoll into the invention of Dicker. One of ordinary skill in the art would have been motivated to do so because Stoll teaches: 
(para [0006] lines 1-5). 

In addition, it would have been recognized that applying the known technique of determining the alternative item recommendation using one or more attributes of the item, as taught by Stoll, to the teachings of Dicker, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 4: The cited prior art teaches the machine-readable storage medium of claim 1. Dicker fails to explicitly disclose further comprising: identifying one or more desired item attributes based on the search query; and wherein the alternative item recommendation is determined using the one or more desired item attributes identified based on the search query. However, Stoll does teach further comprising: identifying one or more desired item attributes based on the search query (para [0048] lines 1-14 and para [0134] line 1 – para [0136] line 10); and wherein the alternative item recommendation is determined using the one or more desired item attributes identified based on the search query (para [0146] lines 11-18 and para [0147] lines 1-15). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Stoll into the invention of Dicker. One of ordinary skill in the art would have been motivated to do so because Stoll teaches: 
In accordance with some implementations, a method for enabling a user to pre-establish intent is disclosed. Allowing a user of a system to pre-establish intent results in a significantly improved user experience, as a user can establish products/services the user wants (para [0006] lines 1-5). 

In addition, it would have been recognized that applying the known technique of identifying one or more desired item attributes based on the search query and determining the 

Claim 8: The cited prior art teaches the machine-readable storage medium of claim 1, and Dicker further discloses wherein providing information regarding the alternative item recommendation includes causing presentation of a product details page corresponding to the item (fig 12 – the upper half of the figure), wherein the product details page includes an identification of the alternative item recommendation (fig 12 element 500).  

Claim 9: Dicker discloses computer-implemented method (claim 24 line 1) comprising: receiving, at a client device, one or more search results communicated to the client device from a server device in response to a search query from the client device (fig 11 “SEARCH” field and “GO” button adjacent to “SEARCH” field – see upper left portion of figure; see also para [0063] lines 1-6, fig 1 elements 32-34, and para [0074] lines 1-4), the search query including one or more keywords (para [0172] lines 15-18 where “search terms” (line 15) discloses claimed [one or more keywords]); communicating, from the client device to the server device, an identification of an item selected from the one or more search results (fig 11 element 402 where “My Recently Viewed Items” discloses claimed [input regarding an item included in the one or more search results]; see also para [0047] lines 1-15); receiving, at the client device, information regarding an alternative item recommendation for the item, the alternative item recommendation having been selected by the server device using the search query . . . (para [0172] lines 15-18; see also fig 1 elements 30 and 44, and para [0074] lines 1-4); and presenting, via the client device, the information regarding the alternative item recommendation (fig 11 element 404 and fig 12 element 500). 
(para [0089] lines 1-18 where “acceptable alternatives are determined by allowing a percentage variance from the requested value” (lines 7-9) discloses claimed [wherein the alternative item recommendation is selected based on a specificity of the search query]; see also fig 1 elements 102-1, 110, 116, and 120). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Stoll into the invention of Dicker. One of ordinary skill in the art would have been motivated to do so because Stoll teaches: 
In accordance with some implementations, a method for enabling a user to pre-establish intent is disclosed. Allowing a user of a system to pre-establish intent results in a significantly improved user experience, as a user can establish products/services the user wants (para [0006] lines 1-5). 

In addition, it would have been recognized that applying the known technique of receiving, at the client device, information regarding an alternative item recommendation for the item, the alternative item recommendation having been selected by the server device using the search query, wherein the alternative item recommendation is selected based on a specificity of the search query, as taught by Stoll, to the teachings of Dicker, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 10:  All the limitations in method claim 10 are closely parallel to the limitations of non-transitory machine-readable storage medium claim 2 analyzed above and are rejected on the same bases.

Claim 11: The cited prior art teaches the computer-implemented method of claim 9. Dicker fails to explicitly disclose wherein the alternative item recommendation is determined by the server device using one or more attributes of the item. However, Stoll does teach wherein the alternative item recommendation is determined by the server device using one or more attributes of the item (para [0146] lines 11-18 and para [0147] lines 1-15; see also fig 1 elements 102-1, 110, 116, and 120). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Stoll into the invention of Dicker. One of ordinary skill in the art would have been motivated to do so because Stoll teaches: 
In accordance with some implementations, a method for enabling a user to pre-establish intent is disclosed. Allowing a user of a system to pre-establish intent results in a significantly improved user experience, as a user can establish products/services the user wants (para [0006] lines 1-5). 

In addition, it would have been recognized that applying the known technique of determining the alternative item recommendation by the server device using one or more attributes of the item, as taught by Stoll, to the teachings of Dicker, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 12: The cited prior art teaches the computer-implemented method of claim 9, Dicker fails to explicitly disclose wherein the server device determines the alternative item recommendation using the one or more desired item attributes identified based on the search query. However, Stoll does teach wherein the server device determines the alternative item (para [0146] lines 11-18 and para [0147] lines 1-15; see also para [0048] lines 1-14 and para [0134] line 1 – para [0136] line 10). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Stoll into the invention of Dicker. One of ordinary skill in the art would have been motivated to do so because Stoll teaches: 
In accordance with some implementations, a method for enabling a user to pre-establish intent is disclosed. Allowing a user of a system to pre-establish intent results in a significantly improved user experience, as a user can establish products/services the user wants (para [0006] lines 1-5). 

In addition, it would have been recognized that applying the known technique of the server device determining the alternative item recommendation using the one or more desired item attributes identified based on the search query, as taught by Stoll, to the teachings of Dicker, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 13: Dicker discloses a computer system (fig 8 elements 30 and 34) comprising: . . . provide one or more search results to a client device in response to a search query from the client device (fig 11 “SEARCH” field and “GO” button adjacent to “SEARCH” field – see upper left portion of figure; see also para [0063] lines 1-6), the search query including one or more keywords (para [0172] lines 15-18 where “search terms” (line 15) discloses claimed [one or more keywords]); receive, from the client device, input regarding an item included in the one or more search results provided in response to the search query (fig 11 element 402 where “My Recently Viewed Items” discloses claimed [input regarding an item included in the one or more search results]; see also para [0047] lines 1-15); in response to receiving the input regarding the item, determine an alternative item (para [0172] lines 15-18) . . . ; and provide, to the client device for presentation, information regarding the alternative item recommendation (fig 11 element 404 and fig 12 element 500).  
Dicker fails to explicitly disclose one or more processors; and one or more machine-readable storage media storing instructions that, when used by the one or more processors, cause the one or more processors to: . . . in response to receiving the input regarding the item, determine an alternative item recommendation for the item using the search query, wherein a level of similarity of the alternative item recommendation to the item is based on the search query. 	However, Stoll does teach one or more processors (fig 2 element 202); and one or more machine-readable storage media storing instructions that, when used by the one or more processors, cause the one or more processors to (para [0013] lines 1-17): . . . in response to receiving the input regarding the item, determine an alternative item recommendation for the item using the search query, wherein a level of similarity of the alternative item recommendation to the item is based on the search query (para [0089] lines 1-18 where “acceptable alternatives are determined by allowing a percentage variance from the requested value” (lines 7-9) discloses claimed [wherein a level of similarity of the alternative item recommendation to the item is based on the search query]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Stoll into the invention of Dicker. One of ordinary skill in the art would have been motivated to do so because Stoll teaches: 
In accordance with some implementations, a method for enabling a user to pre-establish intent is disclosed. Allowing a user of a system to pre-establish intent results in a significantly improved user experience, as a user can establish products/services the user wants (para [0006] lines 1-5). 

In addition, one of ordinary skill in the art would have been motivated to do so because using one or more processors and one or more machine-readable storage media storing instructions that, when used by the one or more processors, cause the one or more processors 
In addition, it would have been recognized that applying the known technique of determining an alternative item recommendation for the item using the search query in response to receiving the input regarding the item, wherein a level of similarity of the alternative item recommendation to the item is based on the search query, as taught by Stoll, to the teachings of Dicker, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 14: The cited prior art teaches the system of claim 13. Dicker fails to explicitly disclose wherein the level of similarity of the alternative item recommendation to the item is dependent on a specificity of the search query. However, Stoll does teach wherein the level of similarity of the alternative item recommendation to the item is dependent on a specificity of the search query (para [0089] lines 1-18, especially “acceptable alternatives are determined by allowing a percentage variance from the requested value” (lines 7-9)). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Stoll into the invention of Dicker. One of ordinary skill in the art would have been motivated to do so because Stoll teaches: 
In accordance with some implementations, a method for enabling a user to pre-establish intent is disclosed. Allowing a user of a system to pre-establish intent results in a significantly improved user experience, as a user can establish products/services the user wants (para [0006] lines 1-5). 

In addition, it would have been recognized that applying the known technique of making the level of similarity of the alternative item recommendation to the item dependent on a specificity of the search query, as taught by Stoll, to the teachings of Dicker, would have yielded 

Claim 15:  All the limitations in system claim 15 are closely parallel to the limitations of non-transitory machine-readable storage medium claim 3 analyzed above and are rejected on the same bases.

Claim 16:  All the limitations in system claim 16 are closely parallel to the limitations of non-transitory machine-readable storage medium claim 4 analyzed above and are rejected on the same bases. 

Claim 20:  All the limitations in system claim 20 are closely parallel to the limitations of non-transitory machine-readable storage medium claim 8 analyzed above and are rejected on the same bases.











Claims 5-7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dicker et al (US 2003/0105682) (“Dicker”) in view of Stoll et al (US 2013/0311323) (“Stoll”) in view of Neveitt et al (US 8,078,617) (“Neveitt”). 

Claim 5: The cited prior art teaches the machine-readable storage medium of claim 1. Dicker fails to explicitly disclose wherein the alternative item recommendation is determined using one or more context boosting factors.  
However, Stoll does teach wherein the alternative item recommendation is determined using one or more . . . factors (para [0146] lines 11-18 and para [0147] lines 1-15). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Stoll into the invention of Dicker. One of ordinary skill in the art would have been motivated to do so because Stoll teaches: 
In accordance with some implementations, a method for enabling a user to pre-establish intent is disclosed. Allowing a user of a system to pre-establish intent results in a significantly improved user experience, as a user can establish products/services the user wants (para [0006] lines 1-5). 

In addition, it would have been recognized that applying the known technique of determining the alternative item recommendation using one or more factors, as taught by Stoll, to the teachings of Dicker, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
	And, Neveitt does teach wherein the . . . item recommendation (“selecting a subset of the plurality of content items having the highest adjusted scores; and outputting the selected subset of the content items”, claim 1 lines 16-18) is determined using one or more context boosting factors (“adjusting the base scores of at least some of the content items based on relationships between the query attributes and the content item attributes”, claim 1 lines 6-8). 

Using the odds model 110, for a given query, the information system 100 can quickly determine the base scores of all of the documents because only a small number of base scores need to be adjusted. In some examples, a query has a limited number of query features represented by a limited number of query keys, which link to a limited number of doc keys, which in turn link to a limited number of documents (ads). In these examples, for any given query, the number of documents whose base scores need to be adjusted is small relative to the total number of documents (col 6 line 65 – col 7 line 7).

In addition, it would have been recognized that applying the known technique of determining the item recommendation using one or more context boosting factors, as taught by Neveitt, to the teachings of Dicker, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 6: The cited prior art teaches the machine-readable storage medium of claim 5. Dicker fails to explicitly disclose wherein the one or more context boosting factors are identified based on a set of item attributes determined from the item and the search query. However, Neveitt does teach wherein the one or more context boosting factors are identified based on a set of item attributes determined from the item and the search query (“adjusting the base scores of at least some of the content items based on relationships between the query attributes and the content item attributes”, claim 1 lines 6-8). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Neveitt into the invention of Dicker. One of ordinary skill in the art would have been motivated to do so because Neveitt teaches: 
Using the odds model 110, for a given query, the information system 100 can quickly determine the base scores of all of the documents because only a small number of base scores need to be adjusted. In some examples, a query has a limited number of query features represented by a limited number of query keys, which link to a limited number (col 6 line 65 – col 7 line 7).

In addition, it would have been recognized that applying the known technique of identifying the one or more context boosting factors based on a set of item attributes determined from the item and the search query, as taught by Neveitt, to the teachings of Dicker, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
	
Claim 7: The cited prior art teaches the machine-readable storage medium of claim 5. Dicker fails to explicitly disclose wherein the alternative item recommendation is determined by: ranking each candidate item from a set of candidate items in accordance with the one or more context boosting factors; and selecting the alternative item recommendation from the set of candidate items based on the rankings.  
However, Stoll does teach wherein the alternative item recommendation (para [0089] lines 1-18) is determined by: . . . selecting the alternative item recommendation from the set of candidate items based on the rankings (para [0136] lines 1-10).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Stoll into the invention of Dicker. One of ordinary skill in the art would have been motivated to do so because Stoll teaches: 
In accordance with some implementations, a method for enabling a user to pre-establish intent is disclosed. Allowing a user of a system to pre-establish intent results in a significantly improved user experience, as a user can establish products/services the user wants (para [0006] lines 1-5). 

In addition, it would have been recognized that applying the known technique of determining the alternative item recommendation by selecting the item recommendation from the set of candidate items based on the rankings, as taught by Stoll, to the teachings of Dicker, 
And, Neveitt does teach wherein the . . . item recommendation is determined by: ranking each candidate item from a set of candidate items in accordance with the one or more context boosting factors (claim 1 lines 6-8); and selecting the . . . item recommendation from the set of candidate items based on the rankings (claim 1 lines 16-18).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Neveitt into the invention of Dicker. One of ordinary skill in the art would have been motivated to do so because Neveitt teaches: 
Using the odds model 110, for a given query, the information system 100 can quickly determine the base scores of all of the documents because only a small number of base scores need to be adjusted. In some examples, a query has a limited number of query features represented by a limited number of query keys, which link to a limited number of doc keys, which in turn link to a limited number of documents (ads). In these examples, for any given query, the number of documents whose base scores need to be adjusted is small relative to the total number of documents (col 6 line 65 – col 7 line 7).

In addition, it would have been recognized that applying the known technique of determining the item recommendation by ranking each candidate item from a set of candidate items in accordance with the one or more context boosting factors and selecting the item recommendation from the set of candidate items based on the rankings, as taught by Neveitt, to the teachings of Dicker, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 17:  All the limitations in system claim 17 are closely parallel to the limitations of non-transitory machine-readable storage medium claim 5 analyzed above and are rejected on the same bases.

Claim 18:  All the limitations in system claim 18 are closely parallel to the limitations of non-transitory machine-readable storage medium claim 6 analyzed above and are rejected on the same bases.

Claim 19:  All the limitations in system claim 19 are closely parallel to the limitations of non-transitory machine-readable storage medium claim 7 analyzed above and are rejected on the same bases.
































Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dia (US 9,691,096) teaches that item recommendation may be identified for the customer based at least in part on the comparison of the received navigational pattern to one or more of the historical navigational patterns. 
Jammalamadaka et al (US 2010/0179956) teaches generating a product intention rule using keyword support values and keyword confidence values. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224.  The examiner can normally be reached on M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        

/NAEEM U HAQ/Primary Examiner, Art Unit 3625